Citation Nr: 0420483	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  00-22 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for diabetes mellitus, Type II.  

2.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.  

3.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  

4.  Entitlement to a total rating based upon individual 
unemployability (TDIU).  

5.  Entitlement to service connection for a skin disability 
due to exposure to Agent Orange.  


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
April 1974.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Waco, Texas, and Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Offices 
(RO).  

A September 2002 rating decision from the Waco, Texas, VARO 
granted service connection and an initial 10 percent rating 
for diabetes mellitus, Type II, and the veteran perfected an 
appeal of the initial rating.  A November 1999 rating 
decision increased the noncompensable rating for 
retropatellar syndrome of the right knee, residuals of 
injury, to 10 percent, and the veteran continued to appeal 
the 10 percent rating.  The November 1999 and subsequent 
rating decisions continued a 30 percent rating for PTSD, and 
an August 2000 rating decision denied entitlement to TDIU.  
After the veteran moved to the jurisdiction of the Cleveland, 
Ohio, VARO, a December 2002 rating decision denied 
entitlement to service connection for a skin disorder 
secondary to herbicide exposure.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

A remand is necessary to obtain current VA diabetes, knee, 
and PTSD examinations to determine the current severity of 
the veteran's service-connected diabetes mellitus, Type II; 
right knee disability; and PTSD.  See 38 U.S.C.A. § 5103A 
(West 2002); Charles v. Principi, 16 Vet. App. 370, 375 
(2002).  Reexamination will be requested whenever VA 
determines there is a need to verify the current severity of 
a disability.  See 38 C.F.R. § 3.327 (2003); also see 
38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2 (2003).  To constitute a 
useful and pertinent rating tool, a rating examination must 
be sufficiently contemporaneous to allow the adjudicator to 
make an informed decision regarding the veteran's current 
level of impairment.  Caffrey v. Brown, 6 Vet. App. 377, 379 
(1994).  In this case, the last VA general medical 
examination took place over nine years ago, in February 1995; 
the last VA joints examination took place over four years 
ago, in October 1999; and the last VA PTSD examination took 
place over five years ago, in May 1999.  A remand is 
necessary to schedule new VA diabetes, knee, and PTSD 
examinations for the veteran.  

A remand is also necessary to obtain a VA Agent Orange 
examination to determine if a current skin disability 
resulted from exposure to Agent Orange or an in-service 
event.  A VA examination and medical opinion are necessary if 
there is competent evidence of current disability that may be 
associated with active service but the record does not 
include sufficient medical evidence to make a decision.  See 
38 U.S.C.A. § 5103A.  

The issue of entitlement to TDIU is remanded because it is 
inextricably intertwined with the increased ratings issues.  
Moreover, a remand would allow the RO the opportunity to 
inform the veteran of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  A remand 
would also allow the RO the opportunity to inform the veteran 
that he should provide any evidence in his possession that 
pertains to the claims.  VAOPGCPREC 1-2004 (February 24, 
2004).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:  

1.  Contact the appropriate VA medical 
facility(ies) to schedule VA diabetes, 
knee, PTSD, and Agent Orange examinations 
for the veteran.  Failure of the veteran 
to report for the scheduled examinations 
without good cause could result in denial 
of the claims.  38 C.F.R. § 3.655 (2003).  
The claims file should be made available 
to and reviewed by the examiner(s) prior 
to the examination(s).  

The VA diabetes examiner should conduct 
any indicated studies; note whether the 
claims folder was reviewed; and state a 
medical opinion as to: i) the effects of 
the service-connected diabetes mellitus, 
Type II, upon the veteran's ordinary 
activity, including employment as a 
handyman at a photo studio and a one-man-
band nightclub entertainer, guitarist, 
and singer; ii) whether the veteran's 
diabetes mellitus is managed by 
restricted diet only; iii) whether 
insulin or an oral hypoglycemic agent is 
required, and if so, how often it is 
required; iv) number of hospitalizations 
per year required by episodes of 
ketoacidosis or hypoglycemic reactions; 
v) number of monthly visits to a diabetic 
care provider required by episodes of 
ketoacidosis or hypoglycemic reactions; 
vi) whether there is progressive loss of 
weight and strength; and vii) if present, 
note any complications due to diabetes 
mellitus.  Any opinions expressed by the 
VA diabetes examiner must be accompanied 
by a complete rationale.  

The VA knee examiner should x-ray the 
right knee, conduct any further indicated 
studies; note whether the claims folder 
was reviewed; and state a medical opinion 
as to: i) the effects of the service-
connected right knee disability upon the 
veteran's ordinary activity, including 
employment as a handyman at a photo 
studio and a one-man-band nightclub 
entertainer, guitarist, and singer; 
ii) whether the veteran's service-
connected right knee disability could 
significantly limit functional ability 
during flare-ups or on extended use of 
the right knee; iii) loss of ranges of 
motion of the right knee portrayed in 
degrees, including additional ranges of 
motion loss due to pain on use or during 
flare-ups; and iv) if present in the 
right knee, note crepitation, less or 
more movement than normal, weakened 
movement, excess fatigability, 
incoordination and impaired ability to 
execute skilled movement smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse, instability of station, 
disturbance of locomotion, and 
interference with sitting, standing, and 
weight-bearing.  Any opinions expressed 
by the VA knee examiner must be 
accompanied by a complete rationale.  
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

The VA PTSD examiner should conduct any 
indicated studies; note whether the 
claims folder was reviewed; and state a 
medical opinion as to: i) the effects of 
the service-connected PTSD upon the 
veteran's ordinary activity, including 
employment as a handyman at a photo 
studio and a one-man-band nightclub 
entertainer, guitarist, and singer; and 
ii) if present, note flattened affect; 
abnormal speech; panic attacks and their 
frequency; difficulty in understanding 
complex commands; impaired memory; 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; suicidal ideation; obsessional 
rituals that interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work 
like setting); the inability to establish 
and maintain effective relationships; 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation as to 
time or place; and memory loss for names 
of close relatives, own occupation, or 
own name.  Any opinions expressed by the 
VA PTSD examiner must be accompanied by a 
complete rationale.  

The VA Agent Orange examiner should 
conduct any indicated studies, note 
whether the claims folder was reviewed, 
and state a medical opinion as to: i) the 
medical classification of a current skin 
disability, if any, and the data for 
classification; and ii) whether the 
probability is greater than, equal to, or 
less than 50 percent that a current skin 
disability resulted from exposure to 
herbicides, an in-service event, or a 
service-connected disability.  Any 
opinions expressed by the VA Agent Orange 
examiner must be accompanied by a 
complete rationale.  

The RO should review the requested 
examination reports and medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The RO should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the claims of 
entitlement to an initial rating in 
excess of 10 percent for diabetes 
mellitus, Type II; entitlement to a 
rating in excess of 10 percent for a 
right knee disability; entitlement to a 
rating in excess of 30 percent for PTSD; 
entitlement to TDIU; and entitlement to 
service connection for a skin disability 
due to exposure to Agent Orange based 
upon the entire evidence of record.  All 
pertinent law, Court decisions, and 
regulations should be considered.  If the 
claims remain in denied status, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claims.  The RO's actions 
should follow the Court's instructions 
detailed in Gilbert v. Derwinski, 1 Vet. 
App. 49, 59 (1990).  The veteran has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  A reasonable period of time for 
a response should be afforded.  

4.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





